DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
The previous rejection of claims 115 – 126 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Election/Restrictions
Claims 107 – 114 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 115 – 127 are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (US 2014/0038222 A1; “Alt”) in view of  Asbury et al. (US 7,447,922 B1; “Asbury”) and Krishnan et al. (US 2014/0127697 A1; “Krishnan”).
Regarding claim 115, Alt teaches a compact device structure (coupler 115; figure 13B) comprising: a housing (coupler 115) comprising an optical pathway (e.g., the other side of the receptacle 118 comprising a transparent (optically clear) substrate that faces and interfaces with the camera lens 113 of the phone 110 so that optical measurements can be performed when 
Alt does not specifically teach that an electronic chip on the fluidic cartridge comprises a plurality of alternating current (AC) electrodes configured to be selectively energized.
Alt does teach that the disclosed apparatus receives the assay cartridge wherein assays are performed on samples (¶¶23 – 25).
Krishnan teaches an apparatus comprising an electrode chip (electronic chip) comprising a microelectrode array that can be enclosed in a microfluidic cartridge (e.g., ¶¶10, 13, 25, 33, 39, 151, 161 and 193). Krishnan teaches that a controller independently controls the electrodes and the electrodes can be selectively energized (¶¶32 – 45).  Krishnan teaches that the controller can apply an AC electrokinetic high field using an array of  electrodes positioned within a housing of the apparatus for isolating  a nucleic acid from a sample using a DEP process (¶¶32 – 39, 42, 45 and 97 – 100). The nucleic acids isolated can be utilized in a variety of assay formats and the device can comprise means to perform various biological assays (¶¶52 and 163 – 165). Consequently, as evidenced by Krishnan, it would have been considered predictable and suitable to a person of ordinary skill in the art to incorporate an electronic chip as disclosed by Krishnan with a microfluidic cartridge for performing assays. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide an electronic chip comprises a plurality of alternating current (AC) electrodes configured to be selectively energized as taught by Krishnan in the fluidic cartridge taught by Alt to in order to enable the performance of assays. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Alt does not specifically teach a power source wherein output from the power source is less than 5 watts. 
However, Krishnan teaches that their disclosed apparatus has a low electrical power requirement  for operating the first dielectrophoretic field region produced by an alternating current (e.g., ¶100). Furthermore, portable electronic devices, such as smart phones or mobile phones, including a battery that use a USB port can supply power from the host device to the peripheral device as indicated by Asbury (col. 20 – 48). Asbury indicates that according to USB specifications a maximum of 2.5 watts of power can be provided from the host device to a peripheral device on a USB port (col. 1, lines 42 – 44). Therefore, the use of a power source of less than 5 watts would have been considered to be predictable and suitable to a person of KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art to provide a power source that is less than 5 watts in order to power the device in an efficient and cost-effective manner. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 116, Alt teaches a smartphone 110 comprising a camera (camera lens 113; ¶¶83 – 85; figure 13A). 
Regarding claim 117, Alt teaches that the camera (camera lens 113; ¶¶83 – 85; figure 13A) is the portable computing device (smartphone 110).
Regarding claim 118, Alt teaches that the camera (camera lens 113; ¶¶83 – 85; figure 13A) produces an image that is capable of being analyzed (¶¶15 – 117 and 91) by the portable computing device (smartphone 110).
Regarding claim 119, Krishnan teaches wherein the electronic chip is configured to apply an electric current to the sample (¶¶33 – 38).
Regarding claim 120, Krishnan teaches wherein the plurality of alternating current electrodes is configured to be selectively energized to establish dielectric (DEP) high field and a 
Regarding claim 121, Alt teaches that the fluidic cartridge (cartridge 122; figures 13A – 13C) is inserted into a fluidic cartridge slot (receptacle 118; ¶87; figures 13A – 13C) of the compact device (coupler 115; figure 13B).
Regarding claims 122 and 124, Alt teaches the incorporation of a USB port (¶17).
Regarding claim 123, Alt teaches the incorporation and use of wireless communications (¶¶10, 14, 16 and 24).
Regarding claim 125, Alt teaches the incorporation and use of a battery power source (¶¶17, 20, 72, 76, 85 and 88).
Regarding claim 126, Alt teaches that the compact device (coupler 115; figure 13B)  comprises a flat top plate (e.g., the surface of coupler 115 when flipped over in figure 13B in which the smartphone 110 would rest positioned on top of the cartridge 122), such that the computing device rests on the flat top plate of the portable computing device (smartphone 110).
Regarding claim 127, Alt teaches wherein the portable computing device is a smart phone (e.g., ¶¶81 – 84).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796